Citation Nr: 1039669	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis, including as 
secondary to service-connected allergic rhinitis.

2.  Entitlement to service connection for arthralgia, bilateral 
ankles.

3.  Entitlement to an initial compensable evaluation for allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2001 to May 2005.  

These claims came before the Board of Veterans' Appeals (Board) 
on appeal of March 2006 and February 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  This matter was remanded by the Board in June 2009.  

The Veteran testified in support of these claims during a hearing 
held before a Decision Review Officer at the RO in July 2007 and 
at a hearing held before the Board in March 2009.  

The issue of service connection for arthralgia, bilateral ankles, 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have sinusitis.

2.  The Veteran's allergic rhinitis is not productive of greater 
than 50 percent obstruction of nasal passage on both sides, or 
complete obstruction on one side; polyps; rhinoscleroma; or 
granulomatous infection.  



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
chronic sinusitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for entitlement to a compensable disability 
rating for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7 and 
Diagnostic Codes (DCs) 6522-24 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO 
provided the Veteran VCAA notice on the claims being decided by a 
letter dated in June 2005.  A June 2006 letter also provided the 
Veteran with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence necessary 
to establish an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Despite initial inadequate notice provided 
to the Veteran, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant has 
been prejudiced thereby).  In any event, since the Board 
concludes below that there is a preponderance of evidence against 
the claims, any questions as to the appropriate disability rating 
with regard to the sinusitis issue and effective dates to be 
assigned are rendered moot.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records, as well as 
post-service VA and private medical records.  The evidence of 
record also contains several reports of VA examinations, 
including an April 2010 VA examination.  The April 2010 
examination report obtained is fully adequate and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied.  For all the foregoing 
reasons, the Board will proceed to the merits of the Veteran's 
appeal.  

Sinusitis

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended effective 
October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006). The 
intent was to conform the regulation to Allen v. Brown, a U.S. 
Court of Appeals for Veterans Claims decision that clarified the 
circumstances under which a Veteran may be compensated for an 
increase in the severity of an otherwise nonservice- connected 
condition caused by aggravation from a service- connected 
condition.  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice- connected 
disease or injury.  See 38 C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects). 

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a Veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the Veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service treatment records dated in 2001 reflect that the Veteran 
complained of a cold.  In December 2003, the Veteran was assessed 
with acute sinusitis.  A Report of Medical History dated in 
February 2005 reflects that the Veteran checked the 'no' box for 
sinusitis.  An August 2005 Post-Deployment Health Assessment 
reflects that the Veteran reported runny nose during deployment.  
An undated Report of Medical Examination for Medical Board 
purposes reflects that the Veteran's sinuses were clinically 
evaluated as normal.  

The Veteran underwent a VA examination in August 2005.  He stated 
that around 2003, he was noted to have sinusitis and this was 
managed conservatively with antibiotics and pain medications.  He 
reported associated interference with breathing through the nose.  
He denied purulent discharge.  There was no dyspnea at rest or on 
exertion.  

Upon physical examination, x-ray findings revealed no evidence of 
paranasal sinus disease.  The examiner diagnosed resolved acute 
sinusitis.  

The Veteran underwent another VA examination in July 2006.  
Following physical examination, the examiner found no evidence of 
chronic sinusitis.  

VA outpatient treatment records dated in July 2006 reflect that 
opacification of the right maxillary sinus and to a lesser extent 
of the frontal sinuses was noted, suggesting the presence of 
sinusitis.  Further evaluation by CT scan was noted to be an 
option for confirmation.  In August 2006, CT scan was negative 
for the presence of sinusitis.  

The Veteran underwent another VA examination in April 2010.  He 
reported that sinusitis began around 2002 or 2003 with a lot of 
mucus production through the nose, and spitting a lot of mucus 
with post nasal dripping.  Following physical examination, the 
examiner made a diagnosis of no sinusitis found.  

The Board notes that the Veteran's service treatment records 
contain a December 2003 assessment of acute sinusitis.  However, 
based on the objective findings in the VA outpatient treatment 
records and VA examinations, there is no current diagnosis of 
sinusitis.  The Veteran has otherwise not identified or submitted 
any medical evidence which reflects current sinusitis.  As such, 
in the absence of proof of a present disability, there can be no 
valid claim of service connection.  See Brammer, supra.  As there 
is no evidence of a current disability, it is unnecessary for the 
Board to reach the question of etiology of the claimed sinusitis.  

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come through 
senses, however, as a lay person, the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as opining that sinusitis is etiologically related to 
service or any service-connected disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board finds, 
that the determination of whether sinusitis is related to certain 
claimed events in service, or otherwise to service ending many 
years prior to the first post-service evidence of such disability 
is not a matter susceptible to lay opinion.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not 
a case in which the Veteran's lay beliefs alone can serve to 
establish an association between the claimed disability and 
either his military service or a service-connected condition, and 
the Board assigns greater probative weight to the findings of the 
VA examiners.

Allergic Rhinitis

Criteria & Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the analysis in 
this decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Veteran has claimed entitlement to a higher initial rating 
for allergic rhinitis.  The RO granted service connection in 
March 2006 for allergic rhinitis with a noncompensable evaluation 
effective May 5, 2005 under DC 6522.  

DC 6522 provides ratings for allergic or vasomotor rhinitis.  
Allergic or vasomotor rhinitis without polyps, but with greater 
than 50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side, is rated 10 percent disabling.  
Allergic or vasomotor rhinitis with polyps is rated 30 percent 
disabling.  38 C.F.R. § 4.97.

DC 6523 provides ratings for bacterial rhinitis.  Bacterial 
rhinitis with permanent hypertrophy of turbinates and with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side is rated 10 percent 
disabling.  Bacterial rhinitis with rhinoscleroma is rated 50 
percent disabling.  38 C.F.R. § 4.97.	
	
DC 6524 provides ratings for granulomatous rhinitis.  
Granulomatous rhinitis with other types of granulomatous 
infection is rated 20 percent disabling.  Wegener's 
granulomatosis, lethal midline granuloma, is rated 100 percent 
disabling.  38 C.F.R. § 4.97.

The Veteran underwent a VA examination in August 2005.  He 
reported daily sneezing, runny nose and watery eyes.  He stated 
that this was managed with antihistamines with only temporary 
improvement.  He reported that this condition occurred throughout 
the year and there were no skin manifestations.  He denied 
incapacitation nor effect on activities of daily living.  

Upon physical examination, there were mildly erythematous 
turbinates.  There was no current evidence of nasal obstruction.  
There was no tenderness along the frontal or maxillary sinus 
regions.  There was no evidence of crusting or purulent nasal 
discharge.  The examiner diagnosed perennial allergic rhinitis.  

The Veteran underwent another VA examination in July 2006.  He 
reported interference of draining through his nose, basically 
including both nostrils and associated with some shortness of 
breath that happened both at rest and with exercise.  He denied 
any purulent discharge.  He reported frequent nasal congestion 
with some yellowish coloration of the mucus.  He denied any 
speech impairment.  

Upon physical examination, the nose and nasal mucosa was pink 
with no evidence of redness or any areas of crusting.  There was 
no nasal obstruction seen at time of examination.  There was only 
mild tenderness to deep palpation on both frontal and paranasal 
sinuses area.  The examiner diagnosed seasonal allergic rhinitis.  

Private treatment records from Dr. G.B. dated in August 2006 
reflect that the Veteran's nasal passages were normal.  The 
oropharynx revealed mallapati grade III with tonsils grade II, 
and a long soft palate.  Dr. G.B. diagnosed allergic rhinitis.  

The Veteran underwent another VA examination in August 2007.  He 
reported nasal congestion, itchy nose, pain on the face, and 
runny nose with clear to greenish mucus.  He stated that this 
occurred approximately three times a month.  He denied 
debilitating episodes requiring hospitalizations.  

Upon physical examination, nasal mucosa was pink, glossy, and 
dry.  There was mild enlargement of turbinates and 5 percent 
obstruction.  There was mild nasal discharge of mucoid 
consistency.  There was tender frontal and nasal area.  The 
examiner diagnosed allergic rhinitis.  

The Veteran underwent another VA examination in April 2010.  He 
reported nasal congestion, excess nasal mucous, itchy nose, and 
sneezing.  He stated that there was hoarseness and constant 
breathing difficulty.  

Upon physical examination, there was 50 percent left and right 
nasal obstruction.  No nasal polyps were present.  There was no 
septal deviation.  There was permanent hypertrophy of turbinates 
from bacterial rhinitis.  No rhinoscleroma was present.  There 
was no tissue loss, scarring or deformity of the nose.  There was 
no evidence of Wegener's Granulomatosis or Granulomatous 
infection.  There was no laryngectomy and the larynx appeared 
normal.  There were no residuals of an injury to the pharynx, 
including nasopharynx.  

The Board concludes that a compensable disability rating for 
allergic rhinitis is not warranted.  The allergic rhinitis has 
not been manifested by the symptoms required in the criteria for 
a 10 percent rating.  For example, the April 2010 VA examiner 
noted that there was 50 percent left and right nasal obstruction 
and no nasal polyps were present.  The April 2010 VA examiner 
also noted that there was no evidence of rhinoscleroma, Wegener's 
Granulomatosis or Granulomatous infection.  Moreover, the August 
2007 VA examiner noted that there was no more than mild 
enlargement of turbinates.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected allergic rhinitis results 
in a unique disability that is not addressed by the rating 
criteria.  Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment that would 
suggest that the Veteran is not adequately compensated by the 
regular schedular standards.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-
16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As there is a preponderance of the evidence against this claim, 
the "benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for sinusitis is denied.  

An initial compensable evaluation for allergic rhinitis is 
denied.  


REMAND

The Veteran underwent a VA examination in April 2010.  The 
examiner noted that x-ray of the ankles reported some changes 
suggesting some laxity.  The examiner noted that the left ankle 
was normal and based on the evidence, the arthralgia (pain) is a 
symptom, not a diagnosis.  There were no degenerative changes in 
the ankles that can attribute to this symptom and also the foot 
condition does not aggravate this symptom.  However, the examiner 
did not address whether there was additional ankle disability, 
either as pain or laxity, that was attributable to the Veteran's 
service-connected foot disabilities.  The Board believes that 
another VA examination and opinion is necessary to comply with 38 
C.F.R. § 3.159(c)(4).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2009). The provisions of 38 C.F.R. § 3.310 
were amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of the claimed 
bilateral ankle disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
bilateral ankle disability, including pain 
or laxity, capable of diagnosis should be 
clearly reported.  If any bilateral ankle 
disability is diagnosed, then the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
bilateral ankle disability is causally 
related to the Veteran's active duty 
service.  If not, then the examiner should 
opine whether any currently diagnosed 
bilateral ankle disability is at least as 
likely as not (a 50% or higher degree of 
probability) related to or aggravated by 
one or more of the Veteran's service-
connected foot disabilities.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


